Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-15: Prior art fails to teach, nor render obvious, “a second shielded PCB below the first PCB, the second shielded PCB including a low noise amplifier (LNA); a metal plate below the second shielded PCB and offset from the second shielded PCB; for each set of radiating elements, a corresponding downward-extending conductor connected to the second shielded PCB at a first end and connected to the set of radiating elements at a second end through an inductor; a first coaxial cable being an output of the GNSS antenna and having its braiding connected to the second shielded PCB and to the metal plate and its central conductor connected to an output of the LNA, wherein the first cable includes a partial loop between the second shielded PCB and the metal plate; and a second coaxial cable being an output of the UHF antenna and having its braiding connected to the metal plate,” in combination with all of the remaining features recited in the independent claim. 
Claims 16-20: Prior art fails to teach, nor render obvious, “a second PCB above the first PCB, wherein the excitation circuit is located on the second PCB; a first metal plate below the first PCB; a second metal plate below the first metal plate and offset from the first metal plate; for each set of radiating elements, a corresponding downward-extending conductor connected to the first metal plate at a first end and connected to the set of radiating elements at a second end through an inductor; a first coaxial cable being an output of the GNSS antenna and having its braiding connected to the first metal plate and to the second metal plate and its central conductor connected to an input of the excitation circuit, wherein the first cable includes a partial loop between the first metal plate and the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/Robert Karacsony/Primary Examiner, Art Unit 2845